Citation Nr: 1435222	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-43 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for Paget's disease.  

2.  Entitlement to a disability rating in excess of 10 percent prior to July 5, 2012, and in excess of 20 percent thereafter for degenerative disc disease and degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1972 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky.  Due to the Veteran's relocation during the pendency of this appeal, jurisdiction of this appeal has been transferred to the VA RO in Atlanta, Georgia.  

This appeal was processed using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  Paget's disease did not manifest during service or within a year of service separation.  

2.  The Veteran's Paget's disease is not related to active service and is not due to, the result of, or otherwise aggravated by a service-connected disability.  

3.  Prior to July 5, 2012, the Veteran's degenerative joint disease and degenerative disc disease of the lumbosacral spine was characterized by forward flexion greater than 60 degrees, a combined range of motion greater than 120 degrees, and incapacitating episodes totaling less than two weeks per year.  

4.  Effective July 5, 2012, the Veteran's degenerative joint disease and degenerative disc disease of the lumbosacral spine is characterized by forward flexion greater than 30 degrees and no incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for Paget's disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  

2.  A disability rating in excess of 10 percent prior to July 5, 2012 and in excess of 20 percent thereafter for degenerative joint disease and degenerative disc disease of the lumbosacral spine is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-43 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In a February 2010 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, this letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board further notes that, in the present case, initial notice was issued in February 2010, prior to the April 2010 adverse determinations on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Veteran has also been afforded VA medical examinations on several occasions, including in April 2010, May 2011, and July 2012.  The Board notes that the VA and private medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service Connection - Paget's Disease

The Veteran seeks service connection for Paget's disease.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, osteitis deformans (Paget's disease) is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as Paget's disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In the present case, however, the Board finds the preponderance of the evidence to be against the Veteran's service connection claim for Paget's disease.  The service treatment records are negative for any diagnosis of or treatment for Paget's disease.  The Veteran did seek treatment on multiple occasions in 1973 for nonspecific pain of the chest and rib cage.  X-rays of the chest were within normal limits, and musculoskeletal spasms were diagnosed.  Spondylolysis of the lumbosacral spine was noted on spinal X-ray; however, the Veteran has already been granted service connection for this disability.  

In October 1973, the Veteran sought treatment for a history over several days of pain of the elbows, wrists, and ankles.  Physical evaluation indicated tenderness it the wrists and elbows, with full range of motion and no evidence of swelling.  Clinical tests were also within normal limits.  No diagnosis was rendered at that time.  

In April 1974, the Veteran went before a medical evaluation board to determine if retention in naval service was warranted due to recurrent low back pain.  On physical examination, he denied any joint pain other than that of his low back.  Overall, the service treatment records are negative for any diagnosis of or treatment for Paget's disease.  

Additionally, the post-service records are negative for any indications of Paget's disease for many years.  The Veteran was afforded a post-service July 1975 VA orthopedic examination.  He reported a history of chest pain during service, but stated his chest pain "was not troubling him at all at this time."  On physical examination, no joint pain, limitation of motion, or other orthopedic symptoms were noted.  With the exception of a diagnosis of lumbarization of the first sacral vertebra with occult spina bifida, no orthopedic disorder of the joints was diagnosed at that time.  According to a September 2009 VA clinical treatment note, the Veteran was first diagnosed with Paget's disease in early 2009, many years after service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, in April 2011, the Veteran's claim was presented to a VA physician, who both examined the Veteran and reviewed the medical history found within the claims file.  The physician noted that Paget's disease is characterized by lesions visible on X-rays of the affected areas.  While the Veteran had several X-rays during and immediately following service, none of these X-rays were indicative of Paget's disease.  No evidence of Paget's disease could be found within the record until recently.  Thus, it was the physician's opinion that the Veteran's Paget's disease was of recent onset, and was not incurred during service or as due to a disease or injury incurred therein.  Thus, the competent evidence of record indicates onset of Paget's disease many years after service and not as due to or the result of a disease or injury incurred therein.  

In his assertions, the Veteran also suggests his Paget's disease is caused or aggravated by his service-connected degenerative disc disease of the lumbosacral spine.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  The record does not contain competent evidence suggesting Paget's disease is either caused or aggravated by the Veteran's degenerative disc disease or degenerative joint disease of the lumbosacral spine.  No VA or private expert has suggested an etiological nexus between Paget's disease and degenerative disc disease or degenerative joint disease of the lumbosacral spine.  

The Veteran himself asserts onset of Paget's disease during service, or as due to a service-connected disability.  The Board finds the Veteran is not competent to testify regarding the etiological basis of his Paget's disease, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay testimony is not competent in the present case, because neither the Veteran nor the other lay persons are competent to state that Paget's disease was incurred in service, as it is an internal disorder which requires verification by X-ray or other objective clinical evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The Veteran is also not competent to opine regarding a nexus between Paget's disease and the service-connected lumbosacral spine disorder.  

The Board does find the Veteran competent to report the chronicity of such observable symptomatology as joint pain but, in light of the normal findings at service separation and the dearth of evidence within the record of treatment or complaints of such symptoms in the period following service, this testimony is considered less probative and less credible than the VA medical examination reports and the other evidence of record, both lay and medical, including the Veteran's own more contemporaneous service separation examination history denying symptoms.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for Paget's disease, and the claim must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

III.  Increased Rating - Lumbosacral Spine Disability

The Veteran seeks a disability rating in excess of 10 percent prior to July 5, 2012, and in excess of 20 percent thereafter for degenerative disc disease and degenerative joint disease of the lumbar spine.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

Degenerative disc disease and other disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  

Spinal disabilities may also be evaluated under the criteria for intervertebral disc syndrome (IVDS), if applicable.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent rating.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2013).  

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71, Plate V (2013).

Turning first to the period prior to July 5, 2012, the Veteran has been awarded a 10 percent evaluation for degenerative disc disease and degenerative joint disease of the lumbar spine.  On VA examination in April 2010, the Veteran had forward flexion to 80 degrees, extension to 15 degrees, lateral rotation to 15 degrees bilaterally, and lateral flexion also to 15 degrees bilaterally.  His combined range of motion was to 155 degrees.  The examiner stated that while the Veteran exhibited objective evidence of pain with movement, he did not experience additional limitation of motion with repetitive motion or due to such factors as pain, pain on motion, fatigue, weakness, incoordination, or loss of strength.  Finally, the Veteran was without abnormal spinal contour, such as gibbus, kyphosis, listing, lumbar flattening or lordosis, scoliosis, or reverse lordosis, according to the examination report.  

The Veteran has also received frequent VA outpatient treatment for his low back disorder, and the clinical records of such treatment have been reviewed.  These records do not, however, reflected findings significantly different from those noted on VA examination in April 2010.  

Thus, based on the above, the Veteran did not, prior to July 5, 2012, exhibit forward flexion of the thoracolumbar spine not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as would warrant the next higher evaluation of 20 percent.  He also did not exhibit additional limitation of motion or functional loss due to such factors as pain, pain on motion, weakness, incoordination, fatigability, or related factors.  See DeLuca, 8 Vet. App.  at 202. The Board considered whether an increased evaluation could be granted based upon the granting of a separate neurological disability related to the lumbar spine.  However, examination reflected strength rated as 4 or 5 (reflecting active movement against some or full resistance) in all extremities and sensory examination of the lower extremities was normal on vibration, pinprick, light touch and position sense.  While urinary frequency and nocturia were noted, the examiner indicated these were unrelated to the lumbar spine and rather were related to the Paget's disease that affected the pelvis.   

Additionally, on VA examination in April 2010, the Veteran reported flare-ups every five to six months, lasting one to two days at a time.  He reported one hospitalization for low back pain in September 2009, lasting two days.  Based on this evidence, he did not exhibit incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, as would warrant a 20 percent evaluation under the criteria for IVDS.  

For all of these reasons, the evidence of record is against a rating greater than 10 percent rating for the Veteran's lumbar spine disability based on the General Rating Formula for the period prior to July 5, 2012.

Considering next the period commencing July 5, 2012, the Board finds the preponderance of the evidence to be against a disability rating in excess of 20 percent.  On VA examination in July 2012, the Veteran had forward flexion to 60 degrees, extension to 15 degrees, lateral rotation to 15 degrees bilaterally, and lateral flexion also to 15 degrees bilaterally.  His combined range of motion was to 135 degrees.  According to the examiner report, the Veteran was unable to complete three repetitions of the range of motion studies due to pain.  Nevertheless, the Veteran did not have forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, as would warrant the next higher rating of 40 percent.  Significantly, the examiner noted that there was no additional functional loss due to the pain.  The Board considered whether an increased evaluation could be granted based upon the granting of a separate neurological disability related to the lumbar spine.  However, examination reflected normal strength and sensation of the lower extremities, the examiner indicated there was no evidence of signs or symptoms due to radiculopathy and the Veteran denied any bowel or bladder involvement.  The examiner also indicated the Veteran did not have IVDS or any incapacitating episodes thereof.  Thus, the evidence of record is against a rating greater than 20 percent rating for the Veteran's lumbar spine disability for the period commencing July 5, 2012.  

Finally, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on the presence of back pain and limitation of motion, as well as any reported incapacitating episodes.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5235-43.  The symptomatology and impairment caused by the Veteran's degenerative disc disease and degenerative joint disease of the lumbosacral spine is contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In this case, the Veteran has reported chronic low back pain and limitation of motion.  These symptoms are part of or similar to symptoms listed under the pertinent schedular rating criteria for the disorder at issue.  

The Board is cognizant that the Veteran has reported severe pain which limits his range of motion and mobility; however, the Board notes the Veteran has been diagnosed with various disorders, such as Paget's disease and osteoarthritis of the knee, which are not service-connected and which, according to the evidence of record, account for most of his pain.  According to a May 2011 clinical notation, his back pain was "minimal".  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  


ORDER

Service connection for Paget's disease is denied.  

A disability rating in excess of 10 percent prior to July 5, 2012, and in excess of 20 percent thereafter for degenerative disc disease and degenerative joint disease of the lumbosacral spine is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


